Citation Nr: 1609351	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-28 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease with Barrett's esophagus and a history of sliding hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1996.

This case comes before the Board of Veterans Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran submitted a December 2015 Disability Benefits Questionnaire that was not considered by the RO in its recent January 2016 supplemental statement of the case (SS0C).  However, the Veteran waived RO consideration in a January 2016 statement.  Therefore, the Board may proceed with the adjudication of the merits of the claim.  

In September 2014, the Board remanded this matter for additional development.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Throughout the appeal period, the Veteran's gastroesophageal reflux disease with Barrett's esophagus and a history of sliding hiatal hernia was productive of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but no higher, for gastroesophageal reflux disease with Barrett's esophagus and a history of sliding hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The issue on appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for a gastrointestinal disability.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The RO has obtained all of the Veteran's service treatment records and post-service treatment records.  Medical records from the Social Security Administration (SSA) have been obtained.  The Veteran underwent multiple VA examinations throughout the appeal period.  Taken together, the Board finds that the examinations are adequate as the examiners reviewed the Veteran's claims file, the history of the Veteran, examined the Veteran, and included rationale for the conclusions reached.  Thus, these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  

II. Analysis 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 .

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589(1991).  In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Fenderson v. West, 12 Vet. App. 119 (1999).

In the November 2006 rating action on appeal, service connection was granted for gastroesophageal reflux disease with Barrett's esophagus and history of sliding hiatal hernia.  The Veteran was assigned a non-compensable rating, effective July 24, 2006.  In an April 2009 rating decision, the RO increased the Veteran's disability rating to 10 percent, effective July 24, 2006.  The Veteran seeks a higher rating. 

The Veteran's service-connected gastrointestinal disability is rated under 38 C.F.R. § 4.114, DC 7346.  Under DC 7346, the following ratings apply: a 60 percent rating is warranted for hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.; a 30 percent rating is warranted for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of a considerable impairment of health; and a 10 percent rating is warranted for hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity.  38 C.F.R. § 4.114, DC 7346.

The Veteran was afforded a VA examination in October 2006.  He reported occasional pyrosis, which he treats with over-the-counter Zantac.  The Veteran denied any difficulty with dysphagia of solids or liquids, hematemesis, melena, regurgitation of food or nausea.  On examination, a 4-5 inch ventral hernia was noted.  The hernia sac was easily reducible.  The Veteran's abdomen was soft, non-tender, nondistended, and bowel sounds were active.  There were no palpable masses appreciated on the examination.  The diagnoses were gastroesophageal reflux disease and Barrett's esophagus.  

The Veteran was afforded another VA examination in April 2009.  The Veteran reported daily burning in the esophagus/epigastrium, regurgitation of food, dysphagia, vomiting and pyrosis.  He stated that his regurgitation and burning symptoms occurs nearly every night.  On examination, the Veteran's abdomen was soft, non-tender, and there were no palpable masses.  He was diagnosed with gastroesophageal reflux disease with Barrett's esophagus/hiatal hernia.  The examiner also noted that the Veteran reported a carcinoid tumor on the liver and small intestine. 

Private treatment records show diagnoses of Barrett's esophagus, hiatal hernia, gastroesophageal reflux, and gastritis.  The records also show complaints of intermittent abdominal pain, bloating, high grade dysplasia, hyperplasia, vomiting, nausea, and regurgitation.  SSA records show that the Veteran is receiving disability benefits for malignant neoplasm of liver and intrahepatic bile ducts and of the small intestine, including duodenum.  

August 2012 and January 2013 VA addendum opinions show diagnoses of reflux disease of the esophagus, reflux esophagitis and Barrett's esophagus.  The August 2012 examiner opined that the Veteran's reflux esophagitis caused his Barrett's esophagus and was present during his military service.  The Veteran's hiatal hernia, which is a genetic condition, was aggravated by military service due to reflux changes that were untreated on a regular basis. 

The Veteran underwent another VA examination in March 2013.  The VA examination report reveals complaints of pyrosis and reflux.  The diagnosis was Barrett's esophagus.  The Veteran indicated that he takes continuous medication for his condition.  It was noted that the Veteran does not have any esophageal stricture, spasm, or an acquired diverticulum of the esophagus and that his condition does not impact his ability to work.  

In an April 2013 rating decision, service connection was granted for small intestine mesenteric carcinoid tumor with metastasis to the liver.

The Veteran underwent another VA examination in February 2015 by a general practitioner.  The Veteran had no current symptoms.  The diagnoses were GERD, hiatal hernia, and Barrett's esophagus.  The examiner noted that the Veteran's treatment plan includes taking continuous medication, particularly Nexium.  It was noted that the Veteran does not have any esophageal stricture, spasm, or an acquired diverticulum of the esophagus.  

The examiner reviewed the Veteran's medical history and concluded that the Veteran's reflux is caused by the Veteran's Barrett's esophagus.  The reflux is made worse by the sliding hernia.  The examiner noted that "these all contribute to the dysphagia, pyrosis, and regurgitation."  The Veteran's substernal chest pain can then be referred to the shoulder and arm but are not detrimental to his health.  The examiner attributed that Veteran's reflux to his GERD and hiatal hernia, rather than the carcinoid.  The examiner also noted that the Veteran's condition does not impact his ability to work. 

A Disability Benefits Questionnaire prepared by the Veteran's private physician in December 2015 is also of record.  The examiner noted that the Veteran experiences persistently recurrent epigastric distress and dysphagia 4 or more times a year, with a duration of 1-9 days.  He also experiences pyrosis and reflux 4 or more times a year lasting less than 1 day.  The examiner noted that the Veteran does not have any esophageal stricture, spasm, or an acquired diverticulum of the esophagus.  The diagnoses were GED, hiatal hernia, and Barrett's esophagitis.  The examiner noted that the Veteran's treatment plan includes continuous medication.  With regard to functional impact, the examiner noted that the Veteran's condition impacts his ability to work and that he is already on disability benefits due to the health issue. 

Based on the medical evidence of record, the Board finds that the Veteran is entitled to a rating of 30 percent, and no higher, throughout the appeal period.  The medical evidence shows that the Veteran experiences persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, and substernal or arm or shoulder pain.  The April 2009, March 2013, and February 2015 VA examiners noted complaints of dysphagia, pyrosis, and regurgitation.  The February 2015 examiner also noted that the Veteran has substernal chest pain, which can be referred to the shoulder and arm.  Likewise, the December 2015 private examiner noted that the Veteran experiences persistently recurrent epigastric distress and dysphagia 4 or more times a year, with a duration of 1-9 days.  He also experiences pyrosis and reflux 4 or more times a year lasting less than 1 day.  The medical evidence also shows that the Veteran's condition is productive of considerable impairment to his health.  The Board acknowledges that the February 2015 VA examiner opined that the Veteran's symptoms are not detrimental to his health.  However, the December 2015 private examiner noted that the Veteran's condition impacts his ability to work.  SSA records also show that the Veteran is receiving disability benefits for his gastrointestinal issues. 

The Board also concludes that the Veteran is not entitled to a rating in excess of 30 percent throughout the appeal period.  The examination reports and the Veteran's post-service treatment records do not show that the Veteran experiences material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  In fact, at the October 2006 VA examination, the Veteran denied hematemesis and melena.  There is evidence that the Veteran experiences pain and vomiting, symptoms associated with a 60 percent rating.  However, there is no evidence that the Veteran's symptoms result in severe impairment of health.  The February 2015 VA examiner opined that the Veteran's symptoms are not detrimental to his health.  As such, the Veteran is not entitled to a rating in excess of 30 percent.  

In providing this opinion, the Board has considered the statements of the Veteran.  The Veteran, as a layman, is competent to report on that as to which he has personal knowledge, such as pyrosis, reflux, and regurgitation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Since the allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his disability in relation to the applicable rating criteria.  The examiners have taken into consideration the Veteran's subjective complaints and objective findings in determining the overall severity of this disability.  Therefore, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  The Board finds that these medical findings are more probative than the Veteran's assessment of the severity of his disability 

The Board also finds that referral for extraschedular consideration is not warranted.  There has been no showing that the Veteran's disability picture was not contemplated adequately by the applicable schedular rating criteria discussed above.  The symptoms and functional impairment caused by the Veteran's disability, including epigastric distress with pyrosis and some additional symptoms such as dysphagia, regurgitation and substernal arm pain, are adequately contemplated in the applicable rating criteria, and do not represent an unusual disability picture given his rating.  Given that the applicable schedular rating criteria are adequate, referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Throughout the appeal period, the Veteran has asserted that his service-connected disabilities prevent him from working.  However, in the present case, the Veteran is in receipt of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (providing for SMC where the Veteran has service-connected disability rated as total and has additional service connected disability or disabilities independently ratable at 60 percent or more) effective from July 24, 2006.  Thus, the issue of entitlement to a TDIU is moot.

ORDER

Entitlement to a 30 percent rating for gastroesophageal reflux disease with Barrett's esophagus and a history of sliding hiatal hernia is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


